Title: To John Adams from Edmund Jenings, 5 February 1781
From: Jenings, Edmund
To: Adams, John



Brussels Febry. 5th. 1781
Sir

I have the Honor of receiving this Day your Excellencys Letter of the 31st. Ultimo.
The deferring the Acknowledgment of our Independancy to the Turns which a Negociation for a general Peace may take is in my opinion a very weak and perhaps Unfriendly Plan. I am confident this Measure would tend most to bring England to a general Accomodation, for it would take from Her every resource and every Hope that her present delusion gives Her of recovering America by continuing a War which she carries on to the insulting and outraging all Europe. Your Excellency is convinced of it. I wish others were so too and acted accordingly.
I should think Sir Joseph York left Antwerp on knowing the Accession of Zealand to the opinion of the other Provinces. I am told He is to quit this Town this Morning and go to Ostend. We expect the Russian Embassador over. Will He not be soon followed by the Danish and Swedish Ones?
We talk here that Rodney with 3000 Men has been repulsed at St. Vincent, that the French are very Active in Asia, and that Pensacola is taken, if Gibralter was so, the Fleet at Cadiz might do most excellent Service.
This is certainly the Moment for Active and Honest Agents to appear in all the Maritime States. I am sure, if Congress knew the State of Things, it would Adopt the Measure. We should now be well receivd even at Morrocco, the Prince of which seems to be a Man of Liberality and Spirit. A Connection with Him is worth Cultivating and indeed, it is Necessary, that it should be.
Has your Excellency seen a Number of intercepted Letters from Messrs. Sullivan Lee Lovel Lyman &c? They were published in the last London papers, if they have not come to hand, I will do myself the Honor of sending them to your Excellency.
England has applied for Leave to import grain from this Country, but has been refused. She then can have it from no place and she will be soon distressed by the want of that Article. Next Winter the City of London may want Coals. Let the Dutch look to that, I find they have begun with the Colliers.
I find by the London Papers, that the English have lost four more frigates. It is said, that Monsieur de Ternay is dead, and that Monsr. Rochambeau is to come home.
I shall soon have an opportunity of reading throughout la Vie privée de Louis XV. I have read Parts of it.
Four or five English officers in the Service of the East India Company have arrivd here in a miserable Condition, they were taken and robbed either in passing through the Eastern Country or on the Red Sea. It is probable they were entrusted with the dispatch which, it is supposed, the Company sent last Spring to Commence Hostilities against the Dutch. If so, some Mischief is stopped.
I am Sir with the greatest Respect, Your Excellencys Most Faithful & Obedient Humble Servt.

Edm: Jenings

